  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 1 of 14 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 VARTA MICROBATTERY GMBH,

                 Plaintiff,                         Civil Action No. ___________

         v.                                         JURY TRIAL DEMANDED

 AMAZON.COM, INC.,

                 Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff VARTA Microbattery GmbH (“VARTA”) files this Complaint for Patent

Infringement of United States Patent Nos. 9,153,835; 9,496,581; and 9,799,913 (collectively “the

Patents-in-Suit”) against Defendant Amazon.com, Inc. (“Amazon”) and alleges as follows:

                                             PARTIES

       1.      VARTA is a German limited liability company headquartered at VARTA-Platz 1,

73479 Ellwangen, Baden-Württemberg, Germany.

       2.      Amazon.com Inc. is a corporation organized under the laws of the State of

Delaware with a principal place of business at 410 Terry Avenue North, Seattle, Washington

98109. Upon information and belief, Amazon has multiple regular and established places of

business in Texas and in this Judicial District including at its distribution facility located at 1649

W. Frankford Rd., Carrollton, TX 75007, and its fulfillment facility located at 15201 Heritage

Parkway, Fort Worth, TX 76177.
  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 2 of 14 PageID #: 2




                                 JURISDICTION AND VENUE

       3.      This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. et seq. This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       4.      This Court has personal jurisdiction over Amazon in this action because Amazon

has committed and continues to commit infringing acts within the Eastern District of Texas and

has established minimum contacts with this District such that exercise of jurisdiction would not

offend traditional notions of fair play and substantial justice.

       5.      Amazon sells and offers for sale in the State of Texas and/or imports into the

State of Texas the infringing products, including by placing such products into the stream of

commerce through established distribution channels including internet sites with the knowledge

and understanding that such products will be sold throughout the State of Texas including in this

District. Amazon has purposefully availed itself of the privileges of conducting business in the

State of Texas, including by deriving substantial revenues from importing and selling the

infringing products here.

       6.      This Court has general jurisdiction over Amazon due to its continuous and

systematic contacts with the State of Texas and this District, including by maintaining a

continuous physical presence in this District at its distribution facility located at 1649 W.

Frankford Rd., Carrollton, TX 75007, and its fulfillment facility located at 15201 Heritage

Parkway, Fort Worth, TX 76177, and by conducting continuous and substantial business in the

State of Texas from which Amazon has derived significant revenue.

       7.      Venue is proper in the Eastern District of Texas pursuant to 28 U.S.C. § 1400(b)

because Amazon has committed and continues to commit acts of infringement by selling and

offering to sell in and/or importing into this District the infringing products and because Amazon
  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 3 of 14 PageID #: 3




has regular and established places of business in this District at its distribution facility located at

1649 W. Frankford Rd., Carrollton, TX 75007, and its fulfillment facility located at 15201

Heritage Parkway, Fort Worth, TX 76177 at which Amazon maintains a sizeable workforce of

employees and through which Amazon derives significant revenue.

                                          BACKGROUND

        8.      VARTA is a leading manufacturer of microbatteries, which include button cells

and coin cells due to their small form factor and low height. Applications for VARTA

microbatteries include, for example, watches, hearing aids, and wearable cordless devices such

as wireless earphones.

        9.      In the mid-to-late 2000’s, VARTA undertook efforts to design and develop a

novel and proprietary microbattery technology with excellent mechanical strength

characteristics, increased power density, and better space utilization.

        10.     VARTA’s novel and proprietary design includes an electrode-separator assembly

located between a housing cup and a housing top that includes at least one positive electrode and

at least one negative electrode separated by a separator. The electrodes and the separator may be

formed from flat layers that may be laminated or bonded together. The assembly is wound into a

spiral winding and located in the housing so that the electrodes are disposed at essentially right

angles to the flat bottom and top areas of the housing cup and housing top respectively.

        11.     Figures 3b and 4 of the Patents-in-Suit illustrate an example of an embodiment of

the invention. The electrodes 407 of one polarity (highlighted in green) and the electrodes 408

of the other polarity (highlighted in red) are wound in a spiral configuration (shown generally in

FIG. 3b). The electrodes 407, 408 may be separated from each other by separator layers 405,

406 of non-conductive material.
  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 4 of 14 PageID #: 4




       12.     The lower housing cup and the upper housing top are fitted together to form a

housing about the electrode-separator assembly.

       13.     Electrical contact between the electrode-separator assembly and the flat top and/or

bottom areas may occur through an output conductor comprising a piece of foil resting between

the spiral winding and the flat top and/or bottom areas.

       14.     VARTA sells and offers for sale its patented microbatteries in the United States

and worldwide inter alia under the trademark CoinPower®.

                                   THE PATENTS IN SUIT

       15.     VARTA spent a great deal of time, effort, and expense in the research and

development that lead to the CoinPower® microbatteries. Because of their outstanding

performance, the CoinPower® microbatteries have been highly successful and well accepted by

the market across the world. In recognition of the break-through nature of its invention, VARTA

was granted an international patent portfolio covering various aspects of the CoinPower®

microbatteries, including a number of patents in the United States, with additional patent

applications still pending in the United States Patent and Trademark Office.
  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 5 of 14 PageID #: 5




       16.     On October 6, 2015, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 9,153,835 (“the ’835 Patent”), entitled “Button Cells and

Method for Producing Same” to the listed inventors Eduard Pytlik, Jürgen Lindner, Ulrich

Barenthin, and Winfried Gaugler, all of Ellwangen, Germany. VARTA is the assignee and

owner of all right, title, and interest in the ’835 Patent, including the right to sue for and recover

all past, present, and future damages and to seek injunctive relief for infringement of the ’835

Patent. A true and correct copy of the ’835 Patent is attached hereto as Exhibit A.

       17.     On November 15, 2016, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 9,496,581 (“the ’581 Patent”), entitled “Button Cells and

Method of Producing Same” to the listed inventors Eduard Pytlik, Jürgen Lindner, Ulrich

Barenthin, and Winfried Gaugler, all of Ellwangen, Germany. VARTA is the assignee and

owner of all right, title, and interest in the ’581 Patent, including the right to sue for and recover

all past, present, and future damages and to seek injunctive relief for infringement of the ’581

Patent. A true and correct copy of the ’581 Patent is attached hereto as Exhibit B.

       18.     On October 24, 2017, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 9,799,913 (“the ’913 Patent”), entitled “Button Cells and

Method of Producing Same” to the listed inventors Eduard Pytlik, Jürgen Lindner, Ulrich

Barenthin, and Winfried Gaugler, all of Ellwangen, Germany. VARTA is the assignee and

owner of all right, title, and interest in the ’913 Patent, including the right to sue for and recover

all past, present, and future damages and to seek injunctive relief for infringement of the ’913

Patent. A true and correct copy of the ’913 Patent is attached hereto as Exhibit C.

       19.     The ’835 Patent, ’581 Patent, and ’913 Patent each claim priority to International

Patent Application PCT/EP2010/000787 filed on February 9, 2010 on behalf of VARTA, which
  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 6 of 14 PageID #: 6




in turn claims priority to three applications filed in Germany: Application No. DE 10 2009 008

859 filed February 9, 2009, Application No. DE 10 2009 030 359 filed June 18, 2009, and

Application No. DE 10 2009 060 788 filed December 22, 2009.

                               THE INFRINGING PRODUCTS

         20.   On information and belief, Amazon sells and offers for sale in the United States

and/or imports into the United States products with infringing microbatteries including batteries

from EVE Energy of China bearing the part number ICR 1254 found in products such as, for

example, wireless earphones by Samsung Electronics America, Inc. under the name Galaxy

Buds®.




(source: https://www.amazon.com/gp/product/B07V2622RG/ref=ox_sc_act_title_1?smid=
ATVPDKIKX0DER&psc=1)

         21.   The microbatteries provide a source of rechargeable power for the wireless

earphones and other electronic devices in which they are included.

         22.   The ICR 1254 batteries include a housing cup with a flat bottom area and a

housing top with a flat top area as shown below.
  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 7 of 14 PageID #: 7




                                   EVE Energy ICR 1254 Battery




       23.     The ICR 1254 batteries include an electrode-separator assembly within the

housing having a positive electrode and a negative electrode in the form of flat layers connected

to and separated by a flat separator.

       24.     The electrode-separator assembly of the ICR 1254 batteries are in the form of a

spiral winding with end faces facing in the axial direction relative to the flat bottom area and the

flat top area so that the electrodes are aligned essentially at right angles to the flat bottom area

and the flat top area when the housing cup and housing top are closed.

       25.     Amazon, without license or authorization, has sold and offered to sell and

continues to sell and offers to sell in the United States and/or imports into the United States

infringing products having at least the ICR 1254 batteries.

       26.     Amazon has infringed and continues to infringe by selling and offering to sell in

the United States and/or importing into the United States infringing products having at least the

ICR 1254 batteries.
  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 8 of 14 PageID #: 8




                     COUNT I: INFRINGEMENT OF THE ’835 PATENT

        27.      VARTA incorporates and re-alleges the allegations in the preceding paragraphs of

its Complaint as if fully set forth herein.

        28.      On information and belief, Amazon has infringed and continues to infringe at

least claim 1 of the ’835 Patent under 35 U.S.C. § 271(a) by selling in, offering to sell in, and/or

importing into the United States infringing products having at least the ICR 1254 batteries.

        29.      More particularly, the ICR 1254 batteries have a housing cup and a housing top

separated from one another by an electrically insulating seal to form a housing with a flat bottom

area and a flat top area.

        30.      The ICR 1254 batteries have an electrode-separator assembly within the housing

with a positive and a negative electrode in the form of flat layers and that are connected to one

another by a flat separator.

        31.      The ICR 1254 batteries have an electrode-separator assembly where the electrode

layers are aligned essentially at right angles to the flat bottom area and the flat top area and the

housing cap and the housing top are closed without being beaded over.

        32.      The ICR 1254 batteries have an electrode-separator assembly in the form of a

spiral winding with end faces facing in the axial direction relative to the flat bottom area and the

flat top area.

        33.      The ICR 1254 batteries have an insulator arranged between the end faces of the

spiral winding and the housing cup and the housing top.

        34.      On information and belief, Amazon has infringed and continues to infringe at

least claim 10 of the ’835 Patent under 35 U.S.C. § 271(g) by importing into and/or selling in the

United States infringing products having at least the ICR 1254 batteries which are made by a

process that involves each and every step set forth in at least claim 10.
  Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 9 of 14 PageID #: 9




        35.     On information and belief, the ICR 1254 batteries are produced by inserting an

electrode-separator assembly with electrodes in the form of a flat layer into the housing such that

the electrode layers are aligned essentially at right angles to the flat bottom and top areas.

        36.     Amazon is not and has never been licensed or authorized to commit the acts

described above with respect to any claim of the ’835 Patent.

        37.     As a result of Amazon’s infringement of the ’835 Patent, VARTA has suffered

and continues to suffer damages, in an amount to be determined, of at least a reasonable royalty

and/or lost profits due to lost sales, profits, and potential sales that VARTA would have made but

for Amazon’s infringing acts.

        38.     VARTA has been, and will continue to be, damaged by Amazon’s infringement

of the ’835 Patent and will suffer irreparable injury unless the infringement is enjoined by this

Court pursuant to 35 U.S.C. § 283 and/or the equitable powers of this Court.

                    COUNT II: INFRINGEMENT OF THE ’581 PATENT

        39.     VARTA incorporates and re-alleges the allegations in the preceding paragraphs of

its Complaint as if fully set forth herein.

        40.     On information and belief, Amazon has infringed and continues to infringe at

least claim 1 of the ’581 Patent under 35 U.S.C. § 271(a) by selling in, offering to sell in, and/or

importing into the United States infringing products having at least the ICR 1254 batteries.

        41.     More particularly, the ICR 1254 batteries have a housing cup and a housing top

separated from one another by an electrically insulating seal to form a housing with a flat bottom

area and a flat top area.

        42.     The ICR 1254 batteries have an electrode-separator assembly within the housing

with a positive and a negative electrode in the form of flat layers and that are connected to one

another by a flat separator.
 Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 10 of 14 PageID #: 10




        43.      The ICR 1254 batteries have an electrode-separator assembly where the electrode

layers are aligned essentially at right angles to the flat bottom area and the flat top area.

        44.      The ICR 1254 batteries have an electrode-separator assembly in the form of a

spiral winding with end faces facing in the axial direction relative to the flat bottom area and the

flat top area.

        45.      The ICR 1254 batteries have one of the electrodes that connects to the flat bottom

area or the flat top area via an output conductor comprising a foil resting flat between an end face

of the spiral winding and the flat top or the flat bottom area to which it is connected.

        46.      On information and belief, Amazon has infringed and continues to infringe at

least claim 10 of the ’581 Patent under 35 U.S.C. § 271(g) by importing into and/or selling in the

United States infringing products having at least the ICR 1254 batteries which are made by a

process that involves each and every step set forth in at least claim 10.

        47.      On information and belief, the ICR 1254 batteries are produced with the

electrode-separator inserted into the housing such that the electrodes are aligned at essentially

right angles to the flat bottom area and the flat top area.

        48.      Amazon is not and has never been licensed or authorized to commit the acts

described above with respect to any claim of the ’581 Patent.

        49.      As a result of Amazon’s infringement of the ’581 Patent, VARTA has suffered

and continues to suffer damages, in an amount to be determined, of at least a reasonable royalty

and/or lost profits due to lost sales, profits, and potential sales that VARTA would have made but

for Amazon’s infringing acts.
 Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 11 of 14 PageID #: 11




        50.      VARTA has been, and will continue to be, damaged by Amazon’s infringement

of the ’581 Patent and will suffer irreparable injury unless the infringement is enjoined by this

Court pursuant to 35 U.S.C. § 283 and/or the equitable powers of this Court.

                    COUNT III: INFRINGEMENT OF THE ’913 PATENT

        51.      VARTA incorporates and re-alleges the allegations in the preceding paragraphs of

its Complaint as if fully set forth herein.

        52.      On information and belief, Amazon has infringed and continues to infringe at

least claims 1, 4, and 6 of the ’913 Patent under 35 U.S.C. § 271(a) by selling in, offering to sell

in, and/or importing into the United States infringing products having at least the ICR 1254

batteries.

        53.      More particularly, the ICR 1254 batteries have a housing cup and a housing top

separated from one another by an electrically insulating seal to form a housing with a flat bottom

area and a flat top area.

        54.      The ICR 1254 batteries have an electrode-separator assembly within the housing

with a positive and a negative electrode in the form of flat layers and that are connected to one

another by a flat separator.

        55.      The ICR 1254 batteries have an electrode-separator assembly where the electrode

layers are aligned essentially at right angles to the flat bottom area and the flat top area.

        56.      The ICR 1254 batteries have an electrode-separator assembly in the form of a

spiral winding with end faces facing in the axial direction relative to the flat bottom area and the

flat top area.

        57.      The ICR 1254 batteries have an electrode-separator assembly where at least one

of the electrodes connects to the flat bottom area or flat top area by an output connector
 Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 12 of 14 PageID #: 12




comprising a foil resting between the end faces of the spiral winding and the flat top or bottom

areas.

         58.    The ICR 1254 batteries have an insulator arranged between the end faces of the

spiral winding and the housing cup and the housing top preventing direct mechanical and

electrical contact.

         59.    The ICR 1254 batteries have at least one flat layer composed of plastic preventing

direct mechanical and electrical contact between the end faces of the winding and the flat bottom

and flat top areas.

         60.    Amazon is not and has never been licensed or authorized to commit the acts

described above with respect to any claim of the ’913 Patent.

         61.    As a result of Amazon’s infringement of the ’913 Patent, VARTA has suffered

and continues to suffer damages, in an amount to be determined, of at least a reasonable royalty

and/or lost profits due to lost sales, profits, and potential sales that VARTA would have made but

for Amazon’s infringing acts.

         62.    VARTA has been, and will continue to be, damaged by Amazon’s infringement

of the ’913 Patent and will suffer irreparable injury unless the infringement is enjoined by this

Court pursuant to 35 U.S.C. § 283 and/or the equitable powers of this Court.

                                    PRAYER FOR RELIEF

         WHEREFORE, VARTA prays for judgment on the Complaint as follows:

         A.     A judgement declaring that Amazon is liable for infringement of the ’835 Patent,

the ’581 Patent, and the ’913 Patent;

         B.     An award to VARTA and against Amazon of compensatory damages for

infringement of the ’835 Patent, the ’581 Patent, and the ’913 Patent together with all pre-

judgment and post-judgment interest;
 Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 13 of 14 PageID #: 13




        C.      Entry of a preliminary and/or permanent injunction against Amazon pursuant to

35 U.S.C. § 283 and/or the equitable powers of the Court to prevent further infringement of the

’835 Patent, the ’581 Patent, and the ’913 Patent;

        D.      A declaration that this is an exceptional case within the meaning of 35 U.S.C. §

285 and an award to VARTA of its reasonable attorneys’ fees; and

        E.      An award of any and all other relief as this Court may deem just and proper under

the circumstances.

                                        JURY DEMAND

        Pursuant to Rule 38(B) of the Federal Rules of Civil Procedure, VARTA requests a trial

by jury on all triable issues.
Case 2:20-cv-00052-JRG Document 1 Filed 02/24/20 Page 14 of 14 PageID #: 14




Dated: February 24, 2020             Respectfully submitted,

                                     /s/ Andrew W. Stinson
                                     H. Michael Hartmann (pro hac vice forthcoming)
                                     IL State Bar No. 1146130
                                     Wesley O. Mueller (pro hac vice forthcoming)
                                     IL State Bar No. 6199650
                                     Robert T. Wittmann (pro hac vice forthcoming)
                                     IL State Bar No. 6273264
                                     J. Karl Gross (pro hac vice forthcoming)
                                     IL State Bar No. 6275041
                                     LEYDIG, VOIT & MAYER, LTD.
                                     Two Prudential Plaza
                                     180 North Stetson Avenue, Suite 4900
                                     Chicago, IL 60601
                                     312-616-5600
                                     312-616-5700 fax
                                     mhartmann@leydig.com
                                     wmueller@leydig.com
                                     bwittmann@leydig.com
                                     kgross@leydig.com

                                     Andrew W. Stinson
                                     State Bar No. 24028013
                                     RAMEY & FLOCK, PC
                                     100 E. Ferguson Street, Suite 404
                                     Tyler, TX 75702
                                     903-597-3301
                                     903-597-2413 fax
                                     andys@rameyflock.com

                                     Attorneys for VARTA Microbattery GmbH
